DECISION
MORROW, Chief Justice.
This case involves the title to the land Tornea near Leone. Faga of Leone made application to the Registrar of Titles on March 4, 1938 to have the land registered as his. Satele of Vailoa filed an objection on April 14, 1938 claiming the land to be his. At the trial which was held on August 23,1938, Satele stated to the court that he claimed the land as matai land, the property of the Satele family. Faga in his testimony admitted that he did not own the land as an individual, but claimed it as the property of his branch of the Satele family.
For better understanding of the present case it should be stated that the present Satele and Faga were candidates for the name Satele in a High Court case decided in the early part of 1937. The name Satele was awarded to Satele Teutusi, the objector. It is apparent from the evidence in the present case that some forty years ago there were two Sateles who reigned together, Satele Uga, the father of the present Satele Teutusi and Satele Pili, the father of Faga, the proponent. It is clear to us considering the evidence as a whole that the land Tornea was the matai property of Satele Pili, there has been but one Satele, Satele Pili having been dead for about forty years. Consequently all of the matai lands of the former two Sateles who reigned together are now the matai lands of the present Satele, unless such lands, or part of them, have passed from the family, of which there is no evidence.
It should be stated, and very definitely so, that the matai does not own the family lands for his own benefit. He is a sort of trustee in whose name the family lands are held for the benefit of family members. The beneficial interest in the lands and the fruits therefrom belong to the family, and not to the matai as an individual. Since the land Tornea was formerly the matai land of Satele Pili it *28would follow, there being no evidence that the family parted with the title, that the beneficial interest in the land and the fruits thereof belong to those members of the Satele family who are the descendants of Satele Pili and the members of the Satele family who were under the mataiship of Satele Pili, and their descendants. We shall define these people as the Faga branch of the Satele family, since Faga is the son of Satele Pili.
When Satele Pili was living his branch of the family had the beneficial interest in and the right to the usé of the fruits of lands held by Satele Pili as a matai. When Satele Pili died their rights still remained in them. His death did not deprive them of their rights in family lands.
The survey of the land which was delivered to the Registrar of Titles with the application for registration is not sufficient to identify clearly the boundaries of the land. The land is described in the survey as having a tree at one corner and it further appears from the survey that the northern boundary of the land is along the main highway leading to Leone. There are thousands of trees which would fit the description in the survey and the main highway leading to Leone is miles in length. No doubt many sections of that highway will fit the description. There are no other fixed points or monuments shown on the survey. Clearly the survey does not meet the requirements of Section 74(3) of the Codification for registering land, and until a survey is delivered to the Registrar of Titles which is “sufficient to identify clearly the boundaries of the land” the land cannot be registered as the property either of Faga or of Satele. At the trial the Court pointed out to Faga and Satele the fact that the survey was inadequate, and suggested that two cement posts be procured from the Department of Public Works and that such cement posts be set, one at each of two corners of the *29land so that it may be clearly identified and that after the posts are so set the survey be corrected so as to show thereon the posts and that a certificate of a surveyor be procured and filed showing that the posts have been so set and their location shown on the survey.
Upon a survey being filed “sufficient to identify clearly the boundaries of the land” Tornea, the Registrar of Titles will upon receipt of a direction from the High Court register the land Tornea as the matai land of Satele held under Samoan customs by the Satele for the use and benefit of the Faga branch (as hereinbefore defined) of the Satele family. Faga not being the matai of the Satele family and as an individual had no right to have the land Tornea registered as his, but his branch of the Satele family has the right, according to Samoan customs, to the use and fruits of the land.
Court costs in the sum of $25.00 are to be paid by Faga within sixty days.
The other Judge concurs.